Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  November 26, 2014                                                                Robert P. Young, Jr.,
                                                                                              Chief Justice

                                                                                    Michael F. Cavanagh
                                                                                    Stephen J. Markman
  147384                                                                                Mary Beth Kelly
                                                                                         Brian K. Zahra
                                                                                 Bridget M. McCormack
  SAL-MAR ROYAL VILLAGE, LLC,                                                          David F. Viviano,
           Plaintiff-Appellee,                                                                     Justices


  v                                                      SC: 147384
                                                         COA: 308659
                                                         Macomb CC: 2011-004061-AW
  MACOMB COUNTY TREASURER,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we REVERSE both the
  May 30, 2013 and the February 25, 2014 judgments of the Court of Appeals. Macomb
  County and Macomb Township were not in privity with respect to waiving interest and
  fees lawfully assessed by the county on the delinquent taxes of plaintiff, Sal-Mar Royal
  Village, LLC.

         A subordinate governmental unit cannot bind a superior unit unless the
  subordinate unit is authorized to represent the superior. See Baraga v State Tax Comm,
  466 Mich 264, 270 (2002), quoting 50 CJS, Judgments, § 869, p 443. Here there is no
  indication that the township was ever empowered to represent the county with respect to
  matters incidental to delinquent tax collection. On the contrary, the statutory tax regime
  contemplates that the two governmental units had differing obligations, see MCL
  211.44(1); MCL 211.78a, and potentially conflicting interests if the county was unable to
  collect delinquent taxes for which it had previously reimbursed the township from its
  delinquent tax revolving fund, see MCL 211.87b.
                                                                                                                 2

       Because the question of privity is dispositive, we decline to address the other
issues raised by the parties on appeal. 1

         VIVIANO, J., did not participate because he presided over this case in the circuit
court.




1
  Although we do not reach the issue, we question whether the Michigan Tax Tribunal
had the authority to compel the county to disobey the explicit statutory obligation
requiring the county to assess the interest and fees. “A county property tax
administration fee . . . and interest . . . computed from the date that the taxes originally
became delinquent, shall be added to property returned as delinquent under this section.”
MCL 211.78a(3) (emphasis added).



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 26, 2014
         t1119
                                                                               Clerk